Title: To George Washington from Colonel John Lamb, 6 August 1779
From: Lamb, John
To: Washington, George


        
          Sir,
          West-Point, Augst 6th 1779.
        
        O[b]serving by the General Orders of yesterday, that, a Board of General Officers; is to Sit this Day, to settle the relative Rank, of the Colos. of Artillery; I have to request, the favour of your Excellency, to direct, that Lt Colo. Stevens, attend the Board, to ascertain certain Facts, respecting the pretentions of Colo. Crane. I have the honour to be; with the greatest Respect, your Excellency’s Most Obet Hume Servt.
       